FIRST ACTION INTERVIEW OFFICE ACTION
This action is in response to the interview conducted on 5/5/2022 to discuss proposed amendment in response to Pre-Interview Communication.  Since there is no request to enter the proposed amendment, originally filed claims 1-20 are examined and rejected as set forth in  detail below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claim(s) 1-20 are directed to the abstract idea of determining maximum value of currency based on authorizing request for currency and storing transaction data, as explained in detail below. The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, is not integrated into a practical application and only provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.

Claims 1, 8 and 15 recite in part, a method/machine/medium for performing the steps of determining that an ATM is disconnected from a network; receiving, after determining that the ATM is disconnected from the network, a request for currency; receiving authentication information; authorizing the request for currency based on a comparison of the authentication information and customer data that is stored locally; determining a maximum value of currency to be dispensed based on authorizing the request for currency, the maximum value of currency being based on a timing aspect associated with the ATM; generating, transaction data associated with the authorized request,  wherein the transaction data identifies a value of currency, associated with the authorized request, that does not exceed the maximum value of currency; storing the transaction data associated with the authorized request.  Claims 2-7, 9-14 and 16-20 are dependent on claims 1, 8 and 15 and include all the limitations of claims 1, 8 and 15.  Therefore, claims 2-7, 9-14 and 16-20 recite the same abstract idea of “determining maximum value of currency based on authorizing request for currency and storing transaction data”.  The limitations recited in the depending claims (For example, the specific timing used, the sending, receiving, obtaining and determining steps) are further details of the abstract idea and not significantly more.  As such, the description in claims 1-20 of determining maximum value of currency based on authorizing request for currency and storing transaction data is an abstract idea.

This judicial exception is not integrated into a practical application.  In particular, the claims recite additional elements – using a machine/processor (ATM) to perform the determining, receiving, authorizing and generating steps and “one or more memory” to performing storing and using “device” to obtain data (claims 4, 11 and 18).  The limitations do not integrate the abstract idea into practical application because the “device” is recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  The use of “sensors” and “camera” to collect data is merely using known technology to collect data in predictable way and generally linking the use of the judicial exception to a particular technological environment or field of use.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are directed to abstract idea.

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  The claims recite additional elements – using a machine/processor (ATM) to perform the determining, receiving, authorizing and generating steps and “one or more memory” to performing storing and perform determining using “machine learning” *claims 5, 12 and 19 and obtaining data from “user device” *claims 4, 11 and 18.  The limitations do not integrate the abstract idea into practical application because the “machine” and “memory” are recited at a high-level of generality (i.e. as a generic processor performing generic computer functions) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Various court decisions have identified similar elements as routine and conventional (For example: Arranging, storing, retrieving, sorting, eliminating, and determining information with a computer as "normal, basic functions of a computer." (Versata) 793 F.3d at 1335, 115 USPQ2d at 1702; Receiving, processing, and storing data (Alice Corp), Electronic recordkeeping (Alice Corp and Ultramercial), Receiving or transmitting data over a network, e.g., using the Internet to gather data (Ultramerical, buySafe, and Cyberfone), Automating mental tasks (Benson, Bancorp and CyberSource)).  In addition, it is well-known to make determination using machine learning (For example, DEVOST US 2013/0254885 A1, paragraphs 0058 “well-known machine learning techniques to develop a continuous monitoring capabilities” and paragraph 0062 “well-known machine learning principles to normalize the data and determine patterns”; Ambati et al. (2018/0293501 A1), paragraph 0018 “time based ensemble machine learning”).  Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. More specifically, the limitation “using machine learning to determine what timing information is associated with a threshold volume of requests for currency from the ATM” is new matter not described in the Specification.  Removal of new matter is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-9, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. (US 2011/0251956 A1) in view of Miller et al. (US 8,381,969 B1) and Hamilton et al. (US 2007/0162388 A1).

As per Claims 1, 8, 15

Cantley (‘956) discloses

an automated teller machine ATM comprising one or more memories and one or more processors communicatively coupled to the one or more memories *claim 8 only*, see at least paragraph 0065 (processor) and paragraph 0002 (processed by the ATM), paragraph 0011 (ATM; a non-transitory computer readable memory including computer-executable instructions), Abstract of Cantley (customer profiles are created and stored on the ATMs)

determining, by a processor of an automated teller machine (ATM), that the ATM is disconnected (offline) from a network , see at least paragraph 0035 (ATM to perform an “offline authentication”), paragraph 0065 (processor) and paragraph 0002 (processed by the ATM)

receiving, by the processor, authentication information see at least paragraph 0035 (ATM to perform an “offline authentication” thereby authenticating the cardholder as the account owner locally at the ATM) , paragraph 0036 (authenticates that the cardholder is the account owner or the customer)

authorizing, by the processor, the request for currency (withdrawing cash) based on a comparison of the authentication information and customer data that is stored locally in a memory device of the ATM, see at least paragraph 0005 (verifying a user….approving the customer for performing correspondent relationship transactions), paragraph 0035 (customer profiles are downloaded to the ATM network…to the individual ATMs intended for providing access to the correspondent bank’s customers; this configuration allows the individual ATM to perform an “offline authentication” thereby authenticating the cardholder as the account owner locally at the ATM), paragraph 0036 (authenticates that the cardholder is the account owner or the customer; withdrawing cash from the cardholder’s account), paragraph 0059 (random access memory, read-only memory, erasable programmable read-only memory…)

generating, by the processor, transaction data associated with the authorized request, paragraph 0035 (information regarding authorization for the correspondent bank’s customers when attempting an ATM transaction) 

storing, by the processor, the transaction data associated with the authorized request in the memory device, paragraph 0029 (memory devices; transaction information about previous transaction)

Cantley (‘956) discloses receiving, by the processor, a request for currency (withdraw funds), see at least paragraph 0002 (ATMs provide a customer…ability to withdrawn funds), paragraph 0032 (withdrawal of cash from the ATM; funds dispensed at the ATM),, but fails to explicitly disclose the request is received after determining that the ATM is disconnected from the network.  Miller (‘969) teaches the request is received after determining that the ATM is disconnected from the network (network connectivity is non-existent), see at least column 26, lines 8-40 (dispensing cash to the customer; ATM transaction request…cash withdrawals; if network connectivity is limited or non-existent, the customer can withdraw at least a predefined amount of money from the ATM; if the ATM were located at a temporary event, the ATM could process certain transaction offline, without network access).  Both Cantley and Miller are directed toward processing ATM transaction without network access.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include the request is received after determining that the ATM is disconnected from the network.  One would have been motivated to do so for the benefit of allowing customer to be able to withdraw money when ATM is located at temporary event and without network access.

Cantley (‘956) discloses determine, by the processor, a value of currency to be dispensed based on authorizing the request for currency wherein transaction data identifies a value of currency associated with the authorized request, see at least paragraph 0002 (ATMs provide a customer…ability to withdrawn funds), paragraph 0032 (withdrawal of cash from the ATM; funds dispensed at the ATM), paragraph 0036 (authenticates that the cardholder is the account owner or the customer; withdrawing cash from the cardholder’s account), claim 6 of Cantley (verifying the user…comparing customer information with information retrieved) and paragraph 0035 (customer profiles are downloaded to the ATM network…to the individual ATMs intended for providing access to the correspondent bank’s customers; this configuration allows the individual ATM to perform an “offline authentication” thereby authenticating the cardholder as the account owner locally at the ATM), but fails to explicitly disclose determine a maximum value of currency wherein the transaction data identifies a value of currency that does not exceed the maximum value of currency.  Miller (‘969) teaches determine a maximum value of currency wherein transaction data identifies a value of currency that does not exceed the maximum value of currency, see at least column 26, lines 25-34 (ATM transaction request may be limited to cash withdrawals of a predefined amount), column 27 (maximum…value); Both Cantley and Miller are directed toward processing ATM transaction without network access. Both Cantley and Miller are directed toward processing ATM transaction without network access.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include determine a maximum value of currency wherein the transaction data identifies a value of currency that does not exceed the maximum value of currency.  One would have been motivated to do so for the benefit of reducing transaction risk.

Cantley (‘956) discloses determine, by the processor, a value of currency to be dispensed based on authorizing the request for currency wherein transaction data identifies a value of currency associated with the authorized request, see at least paragraph 0002 (ATMs provide a customer…ability to withdrawn funds), paragraph 0032 (withdrawal of cash from the ATM; funds dispensed at the ATM), paragraph 0036 (authenticates that the cardholder is the account owner or the customer; withdrawing cash from the cardholder’s account), claim 6 of Cantley (verifying the user…comparing customer information with information retrieved) and paragraph 0035 (customer profiles are downloaded to the ATM network…to the individual ATMs intended for providing access to the correspondent bank’s customers; this configuration allows the individual ATM to perform an “offline authentication” thereby authenticating the cardholder as the account owner locally at the ATM), but fails to explicitly disclose maximum value of currency being based on a timing aspect associated with the ATM.   Hamilton (‘388) teaches maximum value of currency being based on a timing aspect associated with the ATM, see at least paragraph 0022 (ATM may restrict withdrawals to amount within a minimum and maximum amount; conditions include one or more times which may be represented as date and/or time of day; one or more ATM operations are restricted if the ATM is operating in an offline mode) and claim 7 of Hamilton (altering one or more restrictions of one or more ATM operations based on a time).  Both Cantley and Hamilton are directed toward processing ATM transaction in offline mode.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include maximum value of currency being based on a timing aspect associated with the ATM.  One would have been motivated to do so for the benefit of reducing transaction risk.

As per Claims 2, 9, 16

Cantley (‘956) fails to explicitly disclose wherein the timing aspect is associated with one or more of: a day of a week related to the request for currency, a time of a day related to the request for currency, or a frequency associated with timing requests for currency from the ATM.  Hamilton (‘388) teaches wherein the timing aspect is associated with one or more of: a day of a week related to the request for currency, a time of a day related to the request for currency, or a frequency associated with timing requests for currency from the ATM, see at least paragraph 0022 (ATM may restrict withdrawals; conditions include one or more times which may be represented as date and/or time of day).  Both Cantley and Hamilton are directed toward processing ATM transaction in offline mode.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include wherein the timing aspect is associated with one or more of: a day of a week related to the request for currency, a time of a day related to the request for currency, or a frequency associated with timing requests for currency from the ATM.  One would have been motivated to do so for the benefit of reducing transaction risk.

As per Claims 7, 14

Cantley (‘956) fails to explicitly disclose wherein the timing aspect is associated with a time associated with the ATM becoming disconnected from the network.  Hamilton (‘388) teaches wherein the timing aspect is associated with a time associated with the ATM becoming disconnected from the network (offline mode), see at least paragraph 0022 (ATM may restrict withdrawals to amount within a minimum and maximum amount; conditions include one or more times which may be represented as date and/or time of day; one or more ATM operations are restricted if the ATM is operating in an offline mode) and claim 7 of Hamilton (altering one or more restrictions of one or more ATM operations based on a time).  Both Cantley and Hamilton are directed toward processing ATM transaction in offline mode.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include wherein the timing aspect is associated with a time associated with the ATM becoming disconnected from the network.  One would have been motivated to do so for the benefit of reducing transaction risk.


Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. (US 2011/0251956 A1) in view of Miller et al. (US 8,381,969 B1) and Hamilton et al. (US 2007/0162388 A1), as applied to claims 1, 8 and 15 above, and further in view of Hamilton et al. (US 2007/0162389 A1).


As per Claims 3, 10, 17

Cantley (‘956) discloses sending the transaction data associated with the authorized request in the memory device, see at least Abstract of Cantley (stored on ATMs; initiates a transaction with an ATM on the ATM network, is authenticated; sends transaction information to the correspondent bank including….transaction information), paragraph 0035 (bank profile includes….information regarding authorization for the correspondent bank’s customers when attempting an ATM transaction), but fails to explicitly disclose the transaction data is sent via the network when the ATM is reconnected to the network.  Hamilton (‘389) teaches the transaction data is sent via network when the ATM is reconnected to the network, see at least paragraph 0017 (while offline, the ATM performs zero or more offline transactions; The ATM goes online and send a log of the zero or more offline transaction to a computer, such as a host computer).  Both Cantley and Hamilton are directed toward processing ATM transaction without network access.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include the transaction data is sent via network when the ATM is reconnected to the network.  One would have been motivated to do so for the benefit of allowing transaction data to be recorded not only on the ATM but also elsewhere when connected to network.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. (US 2011/0251956 A1) in view of Miller et al. (US 8,381,969 B1) and Hamilton et al. (US 2007/0162388 A1), as applied to claims 1, 8 and 15 above, and further in view of Varadarajan (US 2011/0238573 A1).


As per Claims 4, 11, 18

Cantley (‘956) discloses transaction information associated with second ATM to be stored locally in the memory device of the ATM, see at least Abstract of Cantley (customer profiles are created and stored on the ATMs), paragraph 0029 (memory devices; transaction information about previous transaction), paragraph 0002 (ATMs provide customer access to account information and the ability to withdraw funds on demand), but fails to explicitly disclose receiving, from a user device, a connection request associated with the request for currency, establishing a connection with the user device via a communication channel, obtaining, from the user device and via the communication channel, transaction information associated with a second ATM wherein the transaction information associated with the second ATM indicates one or more requests for currency associated with the second ATM.  Varadarajan (‘573) discloses receiving, from a user device (mobile device), a connection request associated with the request for currency, establishing a connection with the user device via a communication channel, obtaining, from the user device and via the communication channel, transaction information associated with a second ATM wherein the transaction information associated with the second ATM indicates one or more requests for currency associated with the second ATM, see at least Abstract of Varadarajan (The ATM communicates with the mobile user device through contact or contactless means…such as RFID, Bluetooth or other near field communication means), paragraph 0034 (user may be required to elect options for ATM transactions which are mobile device initiated) and paragraph 0035 (user may be required to provide other information which may be used to authorize or authenticate an ATM transaction) and paragraph 0036 (ATM application may prompt the user…for input of transaction information), paragraph 0056 (instruction to the user…to generate an authenticator value using a DVG on the mobile device or to input to the ATM the amount of the transaction for use as an authenticating value) and Abstract of Varadarajan (mobile user device may provide… authentication information to an ATM), paragraph 0036 (transaction information may further include authentication information such as…..PIN…..device identifier), paragraph 0021 (dispensing of currency cash), paragraph 0003 (ATMs).  Both Cantley Varadariajan are directed toward performing financial transaction at ATM machine.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Varadarajan’s invention to include receiving, from a user device, a connection request associated with the request for currency, establishing a connection with the user device via a communication channel, obtaining, from the user device and via the communication channel, transaction information associated with a second ATM wherein the transaction information associated with the second ATM indicates one or more requests for currency associated with the second ATM.  One would have been motivated to do so for the benefit of increasing transaction security.

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. (US 2011/0251956 A1) in view of Miller et al. (US 8,381,969 B1) and Hamilton et al. (US 2007/0162388 A1), as applied to claims 1, 8 and 15 above, and further in view of Ambati et al. (2018/0293501 A1).

As per Claims 5, 12, 19

Cantley (‘956) fails to explicitly disclose using machine learning to determine what timing information is associated with a threshold volume of requests for currency from the ATM.  Ambati (‘501) teaches using machine learning to determine what timing information is associated with a threshold volume of requests for currency from the ATM, paragraph 0018 (time based ensemble machine learning), paragraph 0043 (particular time period e.g. hour, day, week), paragraph 0048 (features …may include total amount withdrawals for a specified duration; volume of withdrawals for a specific duration; volume of money withdrawn via a ATM for a specified duration), paragraph 0074 (feature satisfied a threshold variation)paragraph 0030 (threshold), paragraph 0050 (flagged as abnormal).  Both Cantley and Ambati are directed toward performing financial transaction at ATM machine.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Varadarajan’s invention to include using machine learning to determine what timing information is associated with a threshold volume of requests for currency from the ATM.  One would have been motivated to do so for the benefit of increasing transaction security.

Cantley (‘956) fails to explicitly disclose wherein the timing information indicates one or more of: a time of day, a day of a week, or a day of a year.  Hamilton (‘388) teaches wherein the timing information indicates one or more of: a time of day, a day of a week, or a day of a year, see at least paragraph 0022 (ATM may restrict withdrawals; conditions include one or more times which may be represented as date and/or time of day).  Both Cantley and Hamilton are directed toward processing ATM transaction in offline mode.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include wherein the timing information indicates one or more of: a time of day, a day of a week, or a day of a year.  One would have been motivated to do so for the benefit of reducing transaction risk.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. (US 2011/0251956 A1) in view of Miller et al. (US 8,381,969 B1) and Hamilton et al. (US 2007/0162388 A1), as applied to claims 1, 8 and 15 above, and further in view of Sutton et al. (US 2008/0109356 A1).

As per Claims 6, 13, 20

Cantley (‘956) fails to explicitly disclose determining the maximum value of currency based on a total amount of currency available for dispensing by the ATM.  Miller (‘969) teaches determining a maximum value of currency based on a total amount of currency available for dispensing by the ATM, see at least column 26, lines 25-34 (ATM transaction request may be limited to cash withdrawals of a predefined amount), column 27 (maximum…value); Both Cantley and Miller are directed toward processing ATM transaction without network access.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include determining the maximum value of currency based on a total amount of currency available for dispensing by the ATM.  One would have been motivated to do so for the benefit of increasing transaction security. 

Cantley (‘956) fails to explicitly disclose wherein the maximum value of currency to be dispensed is a predefined percentage based on the total amount of currency available.  Sutton (‘356) discloses wherein the maximum value of currency to be dispensed is a predefined percentage (withdrawal of a predetermined percentage = maximum value) based on the total amount of currency available (available balance), see at least claim 3 of Sutton (withdrawal of a predetermined percentage of the available balance at an ATM).  Both Cantley and Sutton are directed toward processing ATM transactions.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include wherein the maximum value of currency to be dispensed is a predefined percentage based on the total amount of currency available.  One would have been motivated to do so for the benefit of reducing transaction risk.  


Claims 6, 13 and 20 are further rejected under 35 U.S.C. 103 as being unpatentable over Cantley et al. (US 2011/0251956 A1) in view of Miller et al. (US 8,381,969 B1) and Hamilton et al. (US 2007/0162388 A1), as applied to claims 1, 8 and 15 above, and further in view of Keys et al. (US 2016/0358139 A1).

As per Claims 6, 13, 20

Cantley (‘956) fails to explicitly disclose determining the maximum value of currency based on a total amount of currency available for dispensing by the ATM.  Miller (‘969) teaches determining a maximum value of currency based on a total amount of currency available for dispensing by the ATM, see at least column 26, lines 25-34 (ATM transaction request may be limited to cash withdrawals of a predefined amount), column 27 (maximum…value); Both Cantley and Miller are directed toward processing ATM transaction without network access.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include determining the maximum value of currency based on a total amount of currency available for dispensing by the ATM.  One would have been motivated to do so for the benefit of increasing transaction security. 

Cantley (‘956) fails to explicitly disclose wherein the maximum value of currency to be dispensed is a predefined percentage based on the total amount of currency available.  Keys (‘139) discloses wherein the maximum value of currency to be dispensed is a predefined percentage based on the total amount of currency available (account balance), see at least paragraph 0075 (withdrawal which may be capped… at a percentage of an account balance not exceeding a certain threshold), paragraph 0031 (capped at a percentage such as 5% of account balance), paragraph 0081 (emergency withdrawal amount which may represent the maximum amount….allow the user of the automated teller device to withdrawal).  Both Cantley and Keys are directed toward processing ATM transactions.  Therefore, the Examiner asserts that it would have been obvious for one of ordinary skill in the art at the time the invention was made to modify Cantley’s invention to include wherein the maximum value of currency to be dispensed is a predefined percentage based on the total amount of currency available.  One would have been motivated to do so for the benefit of reducing transaction risk.  


Additional relevant reference found but not used in the rejection: Rodrigues et al. (US 2018/0341934 A1).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIA-YI LIU whose telephone number is (571)270-1573. The examiner can normally be reached Mon-Thurs 9-8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RYAN DONLON can be reached on (571) 270-3602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIA-YI LIU/Primary Examiner, Art Unit 3695